                 1
                 2
                 3
                 4                              UNITED STATES DISTRICT COURT
                 5                                    DISTRICT OF NEVADA
                 6                                                ***
                 7    DEUTSCHE BANK NATIONAL TRUST                       Case No. 2:21-CV-297 JCM (EJY)
                      COMPANY,
                 8                                                                      ORDER
                                                         Plaintiff(s),
                 9
                            v.
               10
                      FIDELITY NATIONAL TITLE GROUP,
               11     INC., et al.,
               12                                     Defendant(s).
               13
               14           Presently before the court are plaintiff Deutsche Bank National Trust Company’s
               15     (“Deutsche Bank”) motion to remand (ECF No. 14) and motion for attorney’s fees and costs
               16     (ECF No. 15). Removing defendant Fidelity National Title Insurance Company (“FNTIC”)
               17     responded in opposition (ECF No. 26) to which Deutsche Bank replied (ECF No. 28).
               18     FNTIC also requests that the court take judicial notice of certain records from Nevada’s
               19     Division of Insurance.1 (ECF No. 27).
               20     I.    BACKGROUND
               21           This is a breach of contract and insurance bad faith case arising from a denial of
               22     Deutsche Bank’s title insurance claim. (ECF No. 14 at 2). Deutsche Bank is the beneficiary
               23     of a deed of trust encumbering real property in a Nevada HOA. (Id. at 3). It alleges that
               24     “[a]s part of the loan origination,” Lawyers Title of Nevada, Inc. (“Lawyers Title”) and
               25     FNTIC “entered into a contractual relationship with Deutsche Bank’s predecessor to insure
               26     the Deed of Trust in superior position to competing liens, including the HOA’s lien.” (Id.;
               27
               28           1
                               FNTIC’s request is GRANTED. The court takes judicial notice of the offered
                      records as matters of public record.
James C. Mahan
U.S. District Judge
                1     see also Compl., ECF No. 1-1 ¶ 72). The HOA eventually foreclosed on its lien in August
                2     2013 and Deutsche Bank was left to defend against quiet title claims. (ECF No. 14 at 4).
                3
                             FNTIC removed this case on the very same day it was filed and before any defendant
                4
                      was served. (Id.; see also Pet. of Removal, ECF No. 1 at 3). Deutsche Bank now moves for
                5
                      remand, arguing that FNTIC’s so-called “snap removal” is procedurally improper. (ECF No.
                6
                      14). It also asks for attorney’s fees and costs incurred in moving to remand. (ECF No. 15).
                7
                      II.    LEGAL STANDARD
                8
                             A defendant can remove any civil action over which the district court has original
                9
                      jurisdiction. 28 U.S.C. § 1441(a). Yet federal courts are courts of limited jurisdiction.
              10
                      Owen Equip. & Erection Co. v. Kroger, 437 U.S. 365, 374 (1978). That is why there is a
              11
                      strong presumption against removal jurisdiction. Hunter v. Philip Morris USA, 582 F.3d
              12
                      1039, 1042 (9th Cir. 2009). The “burden of establishing federal jurisdiction is on the party
              13
                      seeking removal, and the removal statute is strictly construed against removal jurisdiction.”
              14
                      Prize Frize, Inc. v. Matrix Inc., 167 F.3d 1261, 1265 (9th Cir. 1999).
              15
                             A plaintiff can challenge removal with a motion to remand. 28 U.S.C. § 1447(c). To
              16
                      avoid remand, the removing defendant must show by a preponderance of the evidence that
              17
                      there is complete diversity and that the amount in controversy exceeds $75,000. 28 U.S.C. §
              18
                      1332(a). The court will resolve all ambiguities in favor of remand. Gaus v. Miles, Inc., 980
              19
                      F.2d 564, 566 (9th Cir. 1992); Hunter, 582 F.3d at 1042.
              20
                             But even if the diversity jurisdiction requirements are met, a diversity case
              21
                      nonetheless cannot be removed if “any of the parties in interest properly joined and served as
              22
                      defendants is a citizen of the [s]tate in which such action is brought.” 28 U.S.C. § 1441(b)(2)
              23
                      (emphasis added). This is the forum defendant rule, a waivable procedural rule yet still one
              24
                      of the “more substantive removal defects.” Lively v. Wild Oats Mkts., Inc., 456 F.3d 933,
              25
                      936 (9th Cir. 2006).
              26
                      ...
              27
                      ...
              28

James C. Mahan
U.S. District Judge                                                -2-
                1     III.   DISCUSSION
                2            The court will first address FNTIC’s contention that Lawyers Title is a fraudulently
                3     joined defendant because it did not underwrite the title insurance policy or handle the claim
                4     and then address the propriety of its snap removal.
                5            A. Lawyers Title is not a Fraudulently Joined Defendant
                6            The court ignores fraudulently joined defendants when determining whether the
                7     forum defendant rule applies. See Morris v. Princess Cruises, Inc., 236 F.3d 1061, 1067 (9th
                8     Cir. 2001). A joinder is fraudulent if “the plaintiff fails to state a cause of action against a
                9     resident defendant, and the failure is obvious according to the settled rules of the state.” Id.
              10      (quoting McCabe v. General Foods Corp., 811 F.2d 1336, 1339 (9th Cir. 1987)). There need
              11      only be a possibility that a Nevada state court could find that the complaint states a claim
              12      against the allegedly sham defendant. Grancare, LLC v. Thrower by & through Mills, 889
              13      F.3d 543, 549 (9th Cir. 2018) (“A claim against a defendant may fail under Rule 12(b)(6),
              14      but that defendant has not necessarily been fraudulently joined.”).        Nevada is a notice
              15      pleading jurisdiction that liberally construes pleadings. Hay v. Hay, 678 P.2d 672, 674 (Nev.
              16      1984). There is a presumption against fraudulent joinder, Hunter, 582 F.3d at 1042, and it
              17      must be proven by clear and convincing evidence. Hamilton Materials, Inc. v. Dow Chem.
              18      Corp., 494 F.3d 1203, 1206 (9th Cir. 2007). In assessing fraudulent joinder, “the court need
              19      not look extensively at the merits of the claims.” Milligan v. Wal-Mart Stores, Inc., No.
              20      2:14-cv-1739 JCM-CWH, 2014 WL 7240162, at *3 (D. Nev. Dec. 18, 2014).
              21             Both Deutsche Bank and FNTIC agree that Lawyers Title is a citizen of Nevada.
              22      (ECF No. 14 at 5; ECF No. 1-1 ¶ 4). But FNTIC argues that Lawyers Title is fraudulently
              23      joined. (ECF No. 26 at 16–18). Deutsche Bank’s claims arise out of a 2006 real estate
              24      transaction and title insurance policy yet “Lawyers Title has never been an underwriter of
              25      title insurance policies, and did not underwrite the specific policy identified in Deutsche
              26      Bank’s complaint.” (ECF No. 1 at 3). “[S]imply because Lawyers Title issued the Policy
              27      does not mean that it was a party to the Policy, and it certainly does not mean that Lawyers
              28      Title breached the Policy. Importantly, Deutsche Bank contends that Lawyers Title should be

James C. Mahan
U.S. District Judge                                                -3-
                1     liable on the Policy because it obtained a ‘sum’ in consideration for underwriting it. But
                2     Lawyers Title did not underwrite the Policy.” (ECF No. 26 at 17).
                3            In response, Deutsche Bank points out that FNTIC ignores the policy’s cover letter
                4     which lists Lawyers Title as the issuer, a HUD-1 settlement statement which confirms that
                5     Lawyers Title accepted funds to issue the policy, and a preliminary title report suggesting
                6     that Lawyers Title is the issuer. (ECF No. 14 at 12). Deutsche Bank says it can hold
                7     Lawyers Title liable on agency, alter ego, or joint venture grounds. (Id. at 12–15; see also
                8     ECF No. 28 at 10–11). It also asserts deceptive trade practices claims against Lawyers Title.
                9     (ECF No. 1-1 ¶¶ 176–191; see also ECF No. 14 at 15).
              10             The court cannot find that Lawyers Title is fraudulently joined just because it is not
              11      the policy underwriter and the gravamen of this case is breach of contract and insurance bad
              12      faith. Cf. Deutsche Bank Nat’l Tr. Co. v. Old Republic Title Ins. Grp., Inc., No. 3:20-cv-
              13      00535-MMD-CLB, 2021 WL 1254352, at *2 (D. Nev. Apr. 2, 2021) (“Determining that no
              14      possible claim . . . could exist because title agents cannot be liable for the claims Plaintiff
              15      alleges is premature . . . particularly when the extent of Founders’ involvement in the
              16      execution of the Policy remains uncertain.”); Wells Fargo Bank, N.A. v. Old Republic Title
              17      Ins. Grp., Inc., No. 2:20-cv-1461-JCM-NJK, 2020 WL 5898779, at *3 (D. Nev. Oct. 5, 2020)
              18      (“[T]he complaint alleges, and the record supports, the notion that Old Republic of Nevada
              19      acted as far more than an agent in this case—it issued and executed the subject policy.”
              20      (internal quotation marks and citation omitted)).
              21             And the viability of Deutsche Bank’s claims and theories of liability against local title
              22      agents like Lawyers Title is currently unclear. See HSBC Bank USA, Nat’l Ass’n v. Fid.
              23      Nat’l Title Grp., Inc., No. 2:20-cv-01515-JAD-BNW, 2020 WL 7625233, at *2 (D. Nev.
              24      Dec. 22, 2020) (noting the many Nevada title insurance cases on appeal and holding that
              25      claims against Fidelity Nevada were not yet “certain losers”); Wells Fargo, 2020 WL
              26      5898779, at *3 (discussing claims against a local title agent); Carrington Mortg. Servs., LLC
              27      v. Ticor Title of Nevada, Inc., No. 2:20-cv-699-JCM-NJK, 2020 WL 3892786, at *5 (D. Nev.
              28      July 10, 2020) (same). FNTIC’s contention that Deutsche Bank’s deceptive trade practices

James C. Mahan
U.S. District Judge                                                -4-
                1     claims are time-barred has fallen on deaf ears. HSBC Bank, 2020 WL 7625233, at *3. And
                2     besides, it is genuinely disputed when the statute of limitations began to run, (see ECF No.
                3     28 at 12), an issue that should not be decided on a remand motion. Accord Deutsche Bank,
                4     2021 WL 1254352, at *3.
                5            All in all, while Deutsche Bank may not ultimately recover from Lawyers Title, there
                6     is a possibility that a Nevada state court could find that the complaint states a cause of action
                7     against Lawyers Title. Thus, FNTIC has not met its heavy burden to show by clear and
                8     convincing evidence that Lawyers Title is fraudulently joined.
                9            B. FNTIC’s Snap Removal was Improper
              10             Because Lawyers Title is a properly joined forum defendant, the forum defendant rule
              11      applies. The court must now consider whether FNTIC’s snap removal can sidestep the
              12      forum defendant rule. Snap removal is the tactic of removing a diversity case before a forum
              13      defendant like Lawyers Title has been served. FNTIC argues that the Second, Third, Fifth,
              14      and Sixth circuits endorse the tactic and the court should not create a circuit split.2 (ECF No.
              15      26 at 8). Yet the parties agree that the Ninth Circuit has yet to squarely address the propriety
              16      of snap removal.     And Deutsche Bank persuasively distinguishes or confines FNTIC’s
              17      caselaw. (ECF No. 28 at 7–10).
              18             In any event, this is not the court’s first say on snap removal. The court adopts its
              19      prior reasoning from Wells Fargo and Carrington.3          Wells Fargo, 2020 WL 5898779;
              20      Carrington, 2020 WL 3892786. In short, the word “any” in “any parties in interest properly
              21      joined and served” necessarily means “that the [removal] statute assumes at least one party
              22      has been served.” Carrington, 2020 WL 3892786, at *3 (emphasis added) (citing Gentile v.
              23      Biogen Idec, Inc., 934 F. Supp. 2d 313, 316 (D. Mass. 2013) (Woodlock, J.)).
              24
              25             2
                              These cases are Gibbons v. Bristol-Myers Squibb Co., 919 F.3d 699, 701 (2d Cir.
                      2019); Encompass Ins. Co. v. Stone Mansion Rest. Inc., 902 F.3d 147 (3d Cir. 2018); Texas
              26      Brine Co., L.L.C. v. Am. Arb. Ass’n, Inc., 955 F.3d 482 (5th Cir. 2020); and McCall v. Scott,
                      239 F.3d 808 (6th Cir. 2001). (ECF No. 26 at 8).
              27
                             3
                              The court’s reasoning has been endorsed by Judges Dorsey, Gordon, and Chief
              28      Judge Du. HSBC Bank, 2020 WL 7625233 (Dorsey, J.); Wells Fargo, 2020 WL 7388621
                      (Gordon, J.); Deutsche Bank, 2021 WL 1254352 (Du, C.J.).
James C. Mahan
U.S. District Judge                                                 -5-
                1            And snap removal contravenes the removal statute’s purpose of preserving a
                2     plaintiff’s choice of a state court forum when suing a forum defendant. Accord Wells Fargo,
                3     2020 WL 7388621, at *4; Deutsche Bank, 2021 WL 1254352, at *7 (“[A] literal reading of
                4     §1441(b)(2) that permits snap removal would be absurd . . . permitting snap removal runs
                5     counter to the expressly limited nature of diversity jurisdiction, courts’ presumption against
                6     removal, public policy considerations surrounding plaintiff’s choice of forum, and Congress’
                7     rejection of gamesmanship when originally enacting § 1441(b)(2).”). Because no defendant
                8     was served when FNTIC removed this case, Deutsche Bank’s motion to remand (ECF No.
                9     14) is GRANTED.
              10             C. Deutsche Bank is not Entitled to Attorney’s Fees and Costs
              11             Absent a statute or enforceable contract, a court generally may not depart from the
              12      “American Rule” that each party pays its own attorney’s fees and costs. Alyeska Pipeline
              13      Co. v. Wilderness Soc’y, 421 U.S. 240, 247 (1975); MRO Commc’ns, Inc. v. Am. Tel. & Tel.
              14      Co., 197 F.3d 1276, 1280–81 (9th Cir. 1999). The decision to award attorney’s fees is left to
              15      the sound discretion of the court. Martin v. Franklin Cap. Corp., 546 U.S. 132, 139 (2005).
              16             One such statute is 28 U.S.C. § 1447(c). “[A]bsent unusual circumstances, courts
              17      may award attorney’s fees under § 1447(c) only [when] the removing party lacked an
              18      objectively reasonable basis for seeking removal.” Martin, 546 U.S. at 136; see also Patel v.
              19      Del Taco, Inc., 446 F.3d 996, 999 (9th Cir. 2006). The court assesses the clarity of the
              20      relevant law to determine whether there was an objectively reasonable basis for seeking
              21      removal. See Lussier v. Dollar Tree Stores, Inc., 518 F.3d 1062, 1066 (9th Cir. 2008).
              22             Deutsche Bank says that FNTIC has engaged in the jurisdictional gamesmanship at
              23      issue in “every single HOA related title insurance case filed in the last six months.” (ECF
              24      No. 14 at 6). It has done so despite the growing consensus among this district’s judges that
              25      snap removal contravenes the language and purpose of the removal statute. See supra n.3.
              26      Nonetheless, because the Ninth Circuit has yet to rule on snap removal and there is authority
              27      supporting the tactic, FNTIC had an objectively reasonable basis for removal. It can still roll
              28      the removal dice and perhaps draw a judge that would not rebuff its snap removal. Thus,

James C. Mahan
U.S. District Judge                                                -6-
                1     Deutsche Bank’s motion for attorney’s fees and costs incurred in moving to remand (ECF
                2     No. 15) is DENIED.
                3     IV.      CONCLUSION
                4              Accordingly,
                5              IT IS HEREBY ORDERED, ADJUDGED, and DECREED that Deutsche Bank’s
                6     motion to remand (ECF No. 14) be, and the same hereby is, GRANTED and its motion for
                7     attorney’s fees and costs (ECF No. 15) be, and the same hereby is, DENIED.
                8              IT IS FURTHER ORDERED that all pending motions (ECF Nos. 9, 10, 11) be, and
                9     the same hereby are, DENIED without prejudice to the parties’ ability to refile them in state
              10      court.
              11               IT IS FURTHER ORDERED that the clerk shall REMAND this case back to the
              12      Eighth Judicial District Court for Clark County, Nevada, Case No. A-21-829841-C, and
              13      CLOSE this case.
              14               DATED May 10, 2021
              15                                                __________________________________________
                                                                UNITED STATES DISTRICT JUDGE
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                               -7-
